Exhibit 23.2 WARREN AVERETT, LLC CPAs and Consultants Warren Averett Wilson Price Division CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-188268 on Form S-8 of Charter Financial Corporation of our report dated June 26, 2012, relating to the financial statements of the Charter Bank 401(k) Plan as of and for the year ended December 31, 2011, which appear in this Form 11-K. Warren Averett, LLC /s/ Warren Averett, LLC Montgomery, Alabama July 1, 2013
